      Case 1:18-cv-04363-GBD-BCM Document 87 Filed 10/17/18 Page 1 of 1




ALKISTIS G. MEIMARIS, ESQ.
____________________________________________________
                                                                               240 Fifth Avenue
                                                                      New York, New York 10001
                                                                                   201.615.3220
                                                                             Alkistism@aol.com

                                        October 17, 2018

Hon. George B. Daniels
Hon. Barbara Moses
U.S. District Court
Southern District of New York
500 Pearl Street, Room 1310
New York, NY 10007

         RE:     Opposition to Motions to Dismiss in Estate of Meimaris et. al. v. Joseph E. Royce
et. al. 1:18-cv-4363

Dear Judge Daniels:

I am counsel for Plaintiffs and I am writing to respectfully request to file hard copies of the
Exhibits for my Affirmations in the above case, pursuant to ECF Rules and Regulations §5.2 at
pg. 7.
       The reason for this request is that I have been trying to file them on ECF since October
15, 2018. I have called ECF at least 20 times to help me with the issue and they are unable to
resolve the issue. The documents are not excessively large, they are all in PDF/A form and we
have even attempted using various browsers, all to no avail. On October 15, 2018, I emailed
hard copies of the Exhibits to opposing counsel, so as not to slow the process.

       For the foregoing reasons, I respectfully request to file hard copies of the Exhibits.


Respectfully Submitted,


                                           /s/ Alkistis Meimaris
                                            Alkistis G. Meimaris, Esq.


CC:    Counsel of Record via ECF
